NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

SECURITY FIRST INSURANCE                 )
COMPANY,                                 )
                                         )
             Appellant,                  )
                                         )
v.                                       )     Case No.   2D17-5165
                                         )
TRUE BUILDERS, INC., through             )
assignment from LORENZO RIVERA-          )
CRUZ,                                    )
                                         )
             Appellee.                   )
                                         )

Opinion filed March 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for Polk
County; Andrea Teves Smith, Judge.

Kathryn L. Ender of Cole, Scott &
Kissane, P.A., Miami; and Scott A.
Cole and Therese A. Savona of Cole,
Scott & Kissane, P.A., Miami
(substituted as counsel of record) for
 Appellant.

Nicholas A. Shannin of Shannin Law
Firm, P.A., Orlando; and Gregory P.
Abaray of Law Office of Allen &
Abaray, P.A., Lakeland, for
Appellee.


PER CURIAM.
           Affirmed.



KHOUZAM, MORRIS, and BLACK, JJ. Concur.




                                  -2-